
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.10


AMENDED CREDIT AGREEMENT



CREDIT AGREEMENT


    THIS CREDIT AGREEMENT ("Agreement") is made between USANA Health
Sciences, Inc., a Utah corporation ("Borrower"), and Bank of America, N.A., a
national banking association ("Bank").


Recitals


    A.  Borrower and Bank are parties to that certain Credit Agreement dated
September 20, 1999 (as amended or otherwise modified, the "Prior Credit
Agreement") pursuant to which Bank agreed to make revolving loans to Borrower in
the maximum principal amount of $15,000,000 (the "Revolving Loan") and to make a
term loan to Borrower in the maximum principal amount of $10,000,000 (the "Term
Loan").

    B.  Borrower has requested that Bank extend the principal payment terms on
the Term Loan and make certain modifications to the Prior Credit Agreement,
which Bank has agreed to do provided the maximum principal amount of the
Revolving Loan is reduced to $12,500,000, all on the terms and conditions herein
set forth.

    NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration receipt of which is hereby acknowledged, the parties
agree to amend and restate the Prior Credit Agreement in its entirety as
follows:


Article 1 Definitions


    1.1  General Provisions. All terms defined below shall have the meaning
indicated. All references in this Agreement to:

    (a) "dollars" or "$" shall mean U.S. dollars;

    (b) "Article," "Section," or "Subsection" shall mean articles, sections, and
subsections of this Agreement, unless otherwise indicated;

    (c) terms defined in the Washington version of the Uniform Commercial Code,
R.C.W. 62A.9-101, et seq., and not otherwise defined in this Agreement, shall
have the meaning given in the UCC; and

    (d) an accounting term not otherwise defined in this Agreement shall have
the meaning assigned to it under GAAP.

    1.2  Advances shall mean the disbursement of loan proceeds under the
Revolving Loan. An Advance shall not constitute a payment order under R.C.W.
§62A.4A-103.

    1.3  Available Amount shall mean at any time the amount of the Credit Limit
minus the sum of (i) unpaid balance of the Revolving Note plus (ii) the
aggregate face amount of all outstanding unmatured Letters of Credit plus
(ii) the aggregate amount of all payments made by Bank under Letters of Credit
and not yet reimbursed by Borrower pursuant to Section 4.3.

    1.4  Business Day shall mean any day other than a Saturday, Sunday, or other
day on which commercial banks in Washington, are authorized or required by law
to close.

    1.5  Consolidated shall refer to consolidated financial reporting of
Borrower and its subsidiaries.

    1.6  Credit Limit shall mean $12,500,000.

    1.7  Debt shall mean all Consolidated obligations, on a GAAP basis, included
in the liability section of a balance sheet of Borrower.

--------------------------------------------------------------------------------

    1.8  EBITDA shall mean earnings before interest expense, taxes,
depreciation, and amortization.

    1.9  ERISA shall mean the Employee Retirement Income Security Act of 1974,
as amended.

    1.10  Fixed Charge Coverage Ratio shall mean:

    (a) as of the end of each of Borrower's fiscal quarters ending March 31,
2001 through December 29, 2001, the ratio of (i) the sum of (A) EBITDA of
Borrower less (B) the sum of (1) fifty percent (50%) of the capital expenditures
made by Borrower plus (2) the provision for taxes based on income made by
Borrower to (ii) the interest expense of Borrower, in each case, for the period
of four consecutive fiscal quarters then ended; and

    (b) as of the end of each of Borrower's fiscal quarters ending March 30,
2002 and thereafter, the ratio of (i) the sum of (A) EBITDA of Borrower less
(B) the sum of (1) the capital expenditures made by Borrower plus (2) the
provision for taxes based on income made by Borrower, in each case for the
period of four consecutive fiscal quarters then ended to (ii) the sum of (A) the
interest expense of Borrower for the period of four consecutive fiscal quarters
then ended plus (B) the current portion of long-term Debt of Borrower as of such
date.

    1.11  Funded Debt shall mean, as of the date of determination, the aggregate
principal amount of all Debt for (a) borrowed money (other than trade
indebtedness incurred in the ordinary course of business for value received)
having a final maturity of one year or more from the date of determination;
(b) installment purchases of real or personal property; (c) capital leases; and
(d) guaranties of Funded Debt of others, without duplication.

    1.12  GAAP shall mean generally accepted accounting principles as in effect
from time to time in the United States and as consistently applied by Borrower.

    1.13  Leverage Ratio shall mean as of any date of determination, the ratio
of (i) the Funded Debt of Borrower as of such date of determination to
(ii) EBITDA of Borrower for the period of four consecutive fiscal quarters then
ended.

    1.14  Loan Documents shall mean collectively this Agreement, the Notes, the
L/C Agreements and all other mortgages, deeds of trust, assignments of leases
and rents, security agreements, guaranties, indemnity agreements, documents,
certificates, instruments, financing statements, fixture filings and other
agreements now or later executed in connection with this Agreement.

    1.15  Margin shall mean (a) as to Floating Rate Loans the "Floating Rate
Margin" as determined by the following chart; (b) as to LIBOR Rate Loans, the
"LIBOR Rate Margin" as determined by the following chart; and (c) as to the
calculation of the commitment fee under Section 2.4, the "Fee Margin" as
determined by the following chart:

Leverage Ratio*


--------------------------------------------------------------------------------

  Floating Rate Margin

--------------------------------------------------------------------------------

  LIBOR Rate Margin

--------------------------------------------------------------------------------

  Fee Margin

--------------------------------------------------------------------------------

  < 0.5 to 1   -0-   1.75 % 0.25 % > 0.5 to 1 but < 1.0 to 1   0.25 % 2.00 %
0.375 % > 1.0 to 1 but < 1.5 to 1   0.50 % 2.25 % 0.50 % > 1.5 to 1 but < 2.0 to
1   0.75 % 2.50 % 0.625 % > 2.0 to 1   1.00 % 3.00 % 0.75 %

--------------------------------------------------------------------------------

*as determined based on the most recently delivered quarterly Consolidated
financial statement of Borrower.


Upon receipt of a quarterly financial statement showing a decrease or increase
in Leverage Ratio which places Borrower in a new pricing category, the Notes and
nonusage fee shall begin being calculated at the higher or lower margin, as the
case may be, for the period beginning two Business Days after receipt by Bank of
such quarterly statement.

    1.16  Notes shall mean, collectively, the Revolving Note and the Term Note.

--------------------------------------------------------------------------------

    1.17  Obligations shall mean Borrower's obligation to repay the loans
evidenced by the Notes, with interest, Borrower's obligation to reimburse Bank
for all amounts drawn under Letters of Credit, all Swap Obligations, and all
fees, costs, expenses, and indemnifications due to Bank under this Agreement.

    1.18  Person shall mean any individual, partnership, corporation, limited
liability company, business trust, unincorporated organization, joint venture,
or any governmental entity, department, agency, or political subdivision.

    1.19  Plan shall mean any employee benefit plan or other plan maintained for
Borrower's employees and covered by Title IV of ERISA, excluding any plan
created or operated by or for any labor union.

    1.20  Swap Contract shall mean any interest rate swap transaction, forward
rate transaction, interest rate cap, floor or collar transaction, swaption, bond
or bond price swap, option or forward, treasury lock, any similar transaction,
any option to enter into any of the foregoing and any combination of the
foregoing, which agreements may be oral or in writing including, without
limitation, any master agreement relating to or governing any or all of the
foregoing any related schedule or confirmations.

    1.21  Swap Obligations shall mean all indebtedness and obligations of
Borrower to Bank under any Swap Contract, as any or all of them may from time to
time be modified, amended, extended, renewed and restated.

    1.22  Tangible Net Worth shall mean the excess of Consolidated total assets
over Consolidated total liabilities, excluding, however, from the determination
of total assets (a) all assets which should be classified as intangible assets
(such as goodwill, patents, trademarks, copyrights, franchises, and deferred
charges, including unamortized debt discount and research and development
costs), (b) cash held in a sinking or other similar fund established for the
purpose of redemption or other retirement of capital stock, (c) to the extent
not already deducted from total assets, reserves for depreciation, depletion,
obsolescence, or amortization of properties and other reserves or appropriations
of retained earnings which have been or should be established in connection with
the business of Borrower and its subsidiaries, and (d) any revaluation or other
write-up in book value of assets subsequent to the fiscal year of Borrower last
ended at the date Tangible Net Worth is being measured.

    1.23  Termination Date shall mean September 1, 2002, or such earlier date
upon which Bank's commitment to make Advances or issue Letters of Credit is
terminated pursuant to Subsection 10.2(a).


Article 2 Revolving Loan


    2.1  Revolving Loan Facility. Subject to the terms and conditions of this
Agreement, Bank shall make Advances to Borrower from time to time, until the
Termination Date ("Revolving Loan"), provided that, after giving effect to any
requested Advance, the aggregate amount of all outstanding Advances does not
exceed the Available Amount. Borrower may use the Revolving Loan by borrowing,
prepaying, and reborrowing the Available Amount, in whole or in part; provided
that Borrower shall fully and finally pay off the Revolving Loan on the
Termination Date.

    2.2  Revolving Note. The obligation of Borrower to repay the Revolving Loan
shall be evidenced by a promissory note (including all renewals, modifications,
and extensions thereof, the "Revolving Note") made by Borrower to the order of
Bank, and shall bear interest as provided in the Revolving Note. The Revolving
Note shall be secured as provided in Article 4 and shall be in a form
satisfactory to Bank.

    2.3  Procedure for Advances. Borrower may borrow under the Revolving Loan on
any Business Day. Borrower shall give Bank irrevocable notice (written or oral)
specifying the amount to be borrowed and the requested borrowing date. Bank must
receive such notice on or before 11:30 a.m., Seattle time, on the day borrowing
is requested, or by such earlier time as may be required under the Revolving
Note. All Advances shall be discretionary to the extent notification by Borrower
is given

--------------------------------------------------------------------------------

subsequent to that time. Borrower agrees that each Advance will be automatically
deposited into Borrower's account number 68504810 at Bank, or such other of
Borrower's accounts with Bank as designated in writing by Borrower.

    2.4  Nonusage Fee. On the last Business Day of each December, March, June,
and September, and on the Termination Date, Borrower shall pay to Bank in
arrears a per annum nonusage fee equal to (a) the Fee Margin, multiplied by
(b) the average daily Available Amount. The nonusage fee payable under this
Section 2.4 shall be deemed fully earned when due and non-refundable when paid.


Article 3 Term Loan


    Subject to the terms and conditions of the Prior Credit Agreement, Bank made
to Borrower a term loan in the original principal amount of $10,000,000 ("Term
Loan"), which, as of the date hereof, has an outstanding principal balance of
$8,000,000. The Term Loan shall have repayment terms as provided in a promissory
note made by Borrower to the order of Bank, in a form satisfactory to Bank
(including all renewals, modifications, and extensions thereof, the "Term
Note"). The Term Note shall be secured as provided in Article 4 and shall bear
interest as provided in the Term Note.


Article 4 Letters of Credit


    4.1  Issuance. Upon Borrower's execution of Bank's standard form application
and agreement for letters of credit ("L/C Agreement(s)"), Bank shall issue on
Borrower's behalf standby or commercial letters of credit ("Letters of Credit")
until the Termination Date, provided that, after giving effect to any requested
Letter of Credit, the sum of (i) the aggregate face amount of all outstanding
unmatured Letters of Credit plus (ii) the aggregate amount of all payments made
by Bank under Letters of Credit and not yet reimbursed by Borrower pursuant to
Section 4.3 does not exceed the lesser of the Available Amount or $500,000,
provided, further, that the tenor of no standby letter of credit shall extend
beyond one year, the tenor of no commercial letter of credit shall extend beyond
120 days and the tenor of no Letter of Credit (standby or commercial) shall
extend beyond 90 days past the Termination Date.

    4.2  Fees. Borrower shall pay to Bank a standby letter of credit fee on the
face amount of each standby letter of credit from the date such Letter of Credit
is issued until such Letter of Credit shall be terminated or drawn at a per
annum rate equal to the LIBOR Rate Margin. Standby letter of credit fees shall
be payable in advance on the date of the issuance, extension or other
modification of or to any standby letter of credit. Computations of standby
letter of credit fees shall be made on the basis of a year of three hundred
sixty (360) days, for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such fees are payable.
Borrower shall pay to Bank issuance, amendment, negotiation and other standby
and commercial letter of credit fees calculated and payable in accordance with
Bank's then-current standard fee schedule, and shall reimburse Bank for all
out-of-pocket costs, legal fees and expenses.

    4.3  Reimbursement. If there is a draw under a Letter of Credit, Borrower
shall on demand immediately reimburse Bank for the amount of the draw, together
with interest on the amount drawn, from the date of draw until paid, at a
floating rate equal to the Prime Rate (as defined in any Note) plus 3% per
annum. Bank is authorized to automatically debit any draw under a Letter of
Credit from Borrower's checking account number 68504810 at Bank, or such other
deposit account at Bank as Borrower may authorize in the future. Bank shall in
addition have all rights provided in the L/C Agreement executed in respect to
such Letter of Credit. Any default in the L/C Agreement shall be a Default.

    4.4  Yield Indemnity. If any law or regulation imposes or increases any
reserve, special deposit or similar requirement against letters of credit issued
by Bank or subjects Bank to any tax, charge, fee deduction, or withholding of
any kind in regards to the Letters of Credit, Borrower shall promptly on demand
indemnify Bank for any such increased costs, taxes or charges.

--------------------------------------------------------------------------------


Article 5 Collateral Security


    5.1  Collateral. As security for the prompt payment and performance of all
Obligations, Borrower has granted or will grant to Bank a first lien security
interest in the following collateral (the "Collateral"): all of Borrower's
accounts, inventory, equipment, general intangibles, certain real property
located in the State of Utah, and all proceeds thereof.

    5.2  Maintenance of Security. Borrower shall execute and deliver to Bank,
whenever requested, such security instruments as Bank deems necessary, in its
sole opinion, for the preservation of its security interest or to ensure the
priority of each security interest, and deliver to Bank all Collateral or
proceeds of Collateral, the perfection of which requires possession by Bank.
Borrower shall upon demand by Bank take whatever additional action is necessary
for Bank continuously to maintain a perfected first-lien security interest in
all Collateral. Borrower hereby irrevocably appoints Bank as its
attorney-in-fact, solely for the purpose of executing on Borrower's behalf any
financing statement or other security document deemed necessary by Bank to carry
out the purposes of this Article, which appointment shall continue so long as
this Agreement remains in effect or any Obligations remain outstanding.

    5.3  Negative Pledge. So long as any amount is payable by Borrower under
this Agreement, Borrower shall not allow any Collateral to be transferred or
encumbered, except in the ordinary course of business or to secure the
obligations under this Agreement.

    5.4  Setoff. Bank may exercise the right of setoff, assert its banker's
lien, or counterclaim against any interest of Borrower in each deposit account
which Borrower may now or later have with Bank, or any property which is now or
shall later be in Bank's possession.


Article 6 Conditions of Lending


    Bank's obligation to make the Term Loan and make the initial Advance or to
issue any Letter of Credit is subject to the conditions precedent listed in
Sections 6.1 through 6.3, and to make subsequent Advances and to issue
subsequent Letters of Credit is subject to the conditions precedent listed in
Sections 6.5 and 6.6 unless waived by Bank in writing:

    6.1  Authorization. Borrower shall have delivered to Bank a certified copy
of the resolution of Borrower's board of directors authorizing the transactions
contemplated by this Agreement and the execution, delivery, and performance of
all Loan Documents, together with appropriate certificates of incumbency.

    6.2  Documentation. Borrower shall have executed and delivered to Bank all
documents to reflect the existence of the Obligations and to perfect, as a first
lien, the security interests granted to Bank.

    6.3  Loan Fee. Borrower shall have paid to Bank a loan fee to be agreed to
between Borrower and Bank.

    6.4  Proof of Insurance. Proof of insurance as required by Section 8.11
shall have been provided to Bank.

    6.5  Representations and Warranties. The representations and warranties made
by Borrower in the Loan Documents and in any certificate, document, or financial
statement furnished at any time shall continue to be true and correct, except to
the extent that such representations and warranties expressly relate to an
earlier date.

    6.6  Compliance. No Default or other event which, upon notice or lapse of
time or both would constitute a Default, shall have occurred and be continuing,
or shall exist after giving effect to the advance of credit to be made.

--------------------------------------------------------------------------------


Article 7 Representations and Warranties


    To induce Bank to enter into this Agreement, Borrower represents, warrants,
and covenants to Bank as follows:

    7.1  Existence. Borrower is in good standing as a corporation under the laws
of the State of Utah, and has the power, authority, and legal right to own and
operate its property or lease the property it operates and to conduct its
current business; and is qualified to do business and is in good standing in all
other jurisdictions where the ownership, lease, or operation of its property or
the conduct of its business requires such qualification.

    7.2  Enforceability. The Loan Documents, when executed and delivered by
Borrower, shall be enforceable against Borrower in accordance with their
respective terms.

    7.3  No Legal Bar. The execution, delivery, and performance by Borrower of
the Loan Documents, and the use of the loan proceeds, shall not violate any
existing law or regulation applicable to Borrower; any ruling applicable to
Borrower of any court, arbitrator, or governmental agency or body of any kind;
Borrower's organizational documents; any security issued by Borrower; or any
mortgage, indenture, lease, contract, undertaking, or other agreement to which
Borrower is a party or by which Borrower or any of its property may be bound.

    7.4  Financial Information. By submitting each of the financial statements
required by Subsections 8.5(a) and 8.5(b), Borrower is deemed to represent and
warrant that: (a) such statement is complete and correct and fairly presents the
Consolidated financial condition of Borrower as of the date of such statement;
(b) such statement discloses all Consolidated liabilities of Borrower that are
required to be reflected or reserved against under GAAP, whether liquidated or
unliquidated, fixed or contingent; and (c) such statement has been prepared in
accordance with GAAP. As of this date, there has been no adverse change in
Borrower's financial condition since preparation of the last such financial
statements delivered to Bank which would materially impair Borrower's ability to
repay the Obligations.

    7.5  Liens and Encumbrances. As of this date, Borrower has good and
marketable title to its property free and clear of all security interests,
liens, encumbrances, or rights of others, except as disclosed in writing to
Bank, and except for taxes which are not yet delinquent and for conditions,
restrictions, easements, and rights of way of record which do not materially
affect the use of any of Borrower's property.

    7.6  Litigation. Except as disclosed in writing to Bank, there is no
threatened (to Borrower's knowledge) or pending litigation, investigation,
arbitration, or administrative action which may materially adversely affect
Borrower's business, property, operations, or financial condition.

    7.7  Payment of Taxes. Borrower has timely filed or caused to be filed all
tax returns when required to be filed; and has timely paid all taxes,
assessments, fees, licenses, excise taxes, franchise taxes, governmental liens,
penalties, and other charges levied or assessed against Borrower or any of its
property imposed on it by any governmental authority, agency, or instrumentality
that are due and payable (other than those returns or payments of which the
amount, enforceability, or validity are contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP are
provided on Borrower's books).

    7.8  Location of Borrower. Borrower's place of business (or, if Borrower has
more than one place of business, its chief executive office) is located at the
address listed in this Agreement as Borrower's address for notice purposes.

    7.9  Employee Benefit Plan. Borrower is in compliance in all respects with
the provisions of ERISA and the regulations and published interpretations
thereunder. Borrower has not engaged in any acts or omissions which would make
Borrower liable to the Plan, to any of its participants, or to the Internal
Revenue Service, under ERISA.

--------------------------------------------------------------------------------

    7.10  Misrepresentations. No information, exhibits, data, or reports
furnished by Borrower or delivered to Bank in connection with Borrower's
application for credit misstates any material fact, or omits any fact necessary
to make such information, exhibits, data, or reports not misleading.

    7.11  No Default. Borrower is not in default in any Loan Document, or in any
contract, agreement, or instrument to which it is a party.

    7.12  No Burdensome Restrictions. No contract or other instrument to which
Borrower is a party, or order, award, or decree of any court, arbitrator, or
governmental agency, materially impairs Borrower's ability to repay the
Obligations.


Article 8 Affirmative Covenants


    So long as this Agreement shall remain in effect, or any liability exists
under the Loan Documents, Borrower shall:

    8.1  Use of Proceeds. Use the proceeds of the Revolving Loan for other
general corporate purposes.

    8.2  Tangible Net Worth. Maintain as of the end of each of Borrower's fiscal
quarters, a Tangible Net Worth of not less than the sum of (i) $12,000,000, plus
(ii) 50% of the cumulative net income of Borrower for all fiscal quarters ended
after December 31, 2000, in which Borrower's net income was greater than zero,
plus (iii) 100% of the amount, if any, by which the shareholders' equity of
Borrower has increased since December 31, 2000 as a result of the issuance of
capital stock or the conversion of debt securities into capital stock.

    8.3  Fixed Charge Coverage Ratio. Maintain as of the end of each of
Borrower's fiscal quarters, a Fixed Charge Coverage Ratio equal to or greater
than 1.75 to 1 for each of Borrower's fiscal quarters ending March 31, 2001
through December 31, 2001 and 1.5 to 1 for each of Borrower's fiscal quarters
ending March 31, 2002 and thereafter.

    8.4  Leverage Ratio. Maintain as of the end of each of Borrower's fiscal
quarters, a Leverage Ratio equal to or less than 2.4 to 1 for each of Borrower's
fiscal quarters ending March 31, 2001 through December 31, 2001 and 2.0 to 1 for
each of Borrower's fiscal quarters ending March 31, 2002 and thereafter.

    8.5  Financial Information. Maintain a standard system of accounting in
accordance with GAAP, and furnish to Bank the following:

    (a) Quarterly Financial Statements. As soon as available and, in any event,
within 45 days after the end of each except the last fiscal quarter of each
fiscal year, a copy of the Consolidated statement of income and retained
earnings of Borrower for the quarter and for the current fiscal year through
such quarter, and for each such quarter a copy of the Consolidated balance
sheet, Consolidated statement of shareholders' equity, and Consolidated
statement of cash flows of Borrower as of the end of such quarter, setting
forth, in each case, in comparative form, figures for the corresponding period
of the preceding fiscal year, all in reasonable detail and satisfactory in scope
to Bank, prepared under the supervision of the chief financial officer of
Borrower, and in form and substance satisfactory to Bank;

    (b) Annual Financial Statements. As soon as available and, in any event,
within 90 days after the end of each fiscal year, a copy of the Consolidated
balance sheet, Consolidated statement of income and retained earnings,
Consolidated statement of shareholders' equity, and Consolidated statement of
cash flows of Borrower for such year, setting forth in each case, in comparative
form, corresponding figures from the preceding annual statements, each audited
by independent certified public accountants of recognized standing selected by
Borrower and satisfactory to Bank certifying that such statement is complete and
correct, fairly presents without qualification the financial condition of
Borrower for such period, is prepared in accordance with GAAP, and has been
audited in conformity with generally accepted auditing standards;

--------------------------------------------------------------------------------

    (c) SEC Reporting. As soon as made available to the Securities and Exchange
Commission or Borrower's shareholders, copies of all 10Q and 10K filings or
their equivalent;

    (d) Compliance Certificate. With each of the statements delivered pursuant
to Subsections (a) and (b) above, a certificate in the form of Exhibit A
attached;

    (e) Annual Forecast. As soon as available and, in any event, within 60 days
after the end of each fiscal year, an annual forecast for Borrower for the next
succeeding fiscal year projecting on a quarterly basis expected income
statements, balance sheets, statements of cash flows and schedule of capital
expenditures on a consolidating basis for Borrower's United States and Japan
operations, accompanied by a certificate of the chief financial officer of
Borrower certifying that such projections constitute Borrower's best estimates
prepared in good faith; and

    (f)  Other Information. Such other reports and information as Bank shall
reasonably request from time to time.

    8.6  Maintenance of Existence. Preserve and maintain its existence, powers,
and privileges in the jurisdiction of its formation, and qualify and remain
qualified in each jurisdiction in which its presence is necessary or desirable
in view of its business, operations, or ownership of its property. Borrower
shall also maintain and preserve all of its property which is necessary or
useful in the proper course of its business, in good working order and
condition, ordinary wear and tear excepted.

    8.7  Books and Records. Keep accurate and complete books, accounts, and
records in which complete entries shall be made in accordance with GAAP,
reflecting all financial transactions of Borrower.

    8.8  Access to Premises and Records. At all reasonable times and as often as
Bank may reasonably request, permit any authorized representative designated by
Bank to have access to the premises, property, and financial records of
Borrower, including all records relating to the finances, operations, and
procedures of Borrower, and to make copies of or abstracts from such records.

    8.9  Notice of Events. Furnish Bank prompt written notice of:

    (a) Proceedings. Any proceeding instituted by or against Borrower in any
court or before any commission or regulatory body, or any proceeding threatened
against it in writing by any governmental agency which if adversely determined
would have a material adverse effect on Borrower's business, property, or
financial condition, or where the amount involved is $100,000 or more and not
covered by insurance;

    (b) Material Development. Any material development in any such proceeding
referred to in Subsection 8.9(a);

    (c) Defaults. Any accident, event, or condition which is or, with notice or
lapse of time or both, would constitute a Default, or a default under any other
agreement to which Borrower is a party; and

    (d) Adverse Effect. Any other action, event, or condition of any nature
which could result in a material adverse effect on the business, property, or
financial condition of Borrower.

    8.10  Payment of Debts and Taxes. Pay all Debt and perform all obligations
promptly and in accordance with their terms, and pay and discharge promptly all
taxes, assessments, and governmental charges or levies imposed upon Borrower,
its property, or revenues prior to the date on which penalties attach thereto,
as well as all lawful claims for labor, material, supplies, or otherwise which,
if unpaid, might become a lien or charge upon Borrower's property. Borrower
shall not, however, be required to pay or discharge any such tax, assessment,
charge, levy, or claim so long as its enforceability, amount, or validity is
contested in good faith by appropriate proceedings.

--------------------------------------------------------------------------------

    8.11  Insurance. Maintain commercially adequate levels of coverage with
financially sound and reputable insurers, including, without limitation:

    (a) Property Insurance. Insurance on all property of a character usually
insured by organizations engaged in the same or similar type of business as
Borrower against all risks, casualties, and losses through extended coverage or
otherwise and of the kind customarily insured against by such organizations,
with such policy or policies covering tangible collateral to name Bank as loss
payee, as its interests may appear;

    (b) Liability Insurance. Public liability insurance against tort claims
which may be asserted against Borrower; and

    (c) Additional Insurance. Such other insurance as may be required by law.


Article 9 Negative Covenants


    So long as this Agreement shall remain in effect, or any liability shall
exist under the Loan Documents, Borrower shall not, without prior written
consent of Bank, which consent shall not be unreasonably withheld:

    9.1  Debt. Create, incur, assume, permit to exist, or otherwise become
committed for any Debt except any:

    (a) Unsecured Trade Credit. Unsecured, short-term Debt arising from current
operations by purchasing on credit goods, services, supplies, or merchandise and
not constituting borrowings;

    (b) Existing Obligations. Debt owing to Bank, or in existence as of this
date and disclosed to Bank, and all renewals, modifications, and extensions
thereof;

    (c) Lease Agreements. Debt incurred in connection with capital leases
calling for payments in the aggregate not exceeding $100,000 in any one fiscal
year; and

    (d) Ordinary Course. Debt incurred in the ordinary course of business and
appearing on the liability section of the balance sheet of Borrower, prepared in
accordance with GAAP, including, without limitation, accrued liabilities and
taxes payable.

    9.2  Liens and Encumbrances. Create, incur, or assume, or agree to create,
incur, or assume any lien, whether consensual or nonconsensual, on any of its
property, or to enter into any lease with respect to any of its property except:

    (a) Existing Liens. Liens in effect as of this date;

    (b) Liens of Bank. Liens in favor of Bank;

    (c) Tax Liens. Liens for taxes not yet due or which are being contested in
good faith by appropriate proceedings; and

    (d) Incidental Liens. Other liens incidental to the conduct of its business
or the ownership of its property which are not incurred in connection with the
borrowing of money or the obtaining of credit, and which do not in the aggregate
materially impair the value or use of property.

    9.3  Guaranties. Assume, guaranty, endorse, become a surety for, indemnify,
or otherwise in any fashion become responsible for, directly or indirectly, any
obligation of any Person, except:

    (a) Negotiable Instruments. Endorsements on negotiable instruments for
deposit or collection in the ordinary course of business.

    (b) Performance Bonds. Performance bonds as required in the ordinary course
of Borrower's business; and

    (c) Subsidiary Guaranties. Guaranties in favor of Bank or an affiliate of
Bank in respect of obligations owed by Borrower or a subsidiary of Borrower to
Bank or an affiliate of Bank.

--------------------------------------------------------------------------------

    9.4  Disposition of Assets. Sell, transfer, lease, or otherwise assign or
dispose of a substantial portion of its property to any Person, outside the
ordinary course of business.

    9.5  Mergers. Become a party to any merger, consolidation, or like
structural change, or make any substantial transfer or contribution to, or
material investment in, stock, shares, or licenses of any Person.

    9.6  Capital Structure. Purchase, retire, or redeem any of its capital stock
or otherwise effect any change in Borrower's capital structure.

    9.7  Dividends. Declare or pay any dividend on any class of Borrower's
capital stock, except dividends payable in the form of its capital stock.

    9.8  Wage and Hour Laws. Engage in any material violation of the federal
Fair Labor Standards Act or any comparable state wage and hour law.

    9.9  ERISA. Engage in any act or omission which would make Borrower
materially liable under ERISA to the Plan, to any of its participants, or to the
Internal Revenue Service.

    9.10  Dissolution. Adopt any agreement or resolution for dissolving,
terminating, or substantially altering Borrower's present business activities.

    9.11  Business Activities. Engage or enter into any activity which is
unusual to Borrower's existing business.

    9.12  Capital Expenditures. Make or commit to make expenditures for fixed
assets or other capital expenditures which in the aggregate are in excess of
(i) $7,000,000 for Borrower's fiscal year ending December 31, 2001 or
(ii) $5,000,000 for Borrower's fiscal years ending December 31, 2002 and
thereafter.

    9.13  Permissible Loans and Investments. Make any loan or advance to any
Person other than in the ordinary course of business, or make any investment
outside the ordinary course of Borrower's business, except:

    (a) Certificates of Deposit. Investments in certificates of deposit maturing
within one year from the date of acquisition from any one or more of the top 25
commercial banks in the United States;

    (b) Money Market. Money market mutual funds, bankers' acceptances,
eurodollar investments, repurchase agreements, and other short-term money market
investments acceptable to Bank;

    (c) Commercial Paper. Prime commercial paper with maturities of less than
one year; and

    (d) U. S. Government Paper. Obligations issued or guaranteed by the United
States Government or its agencies.


Article 10 Events and Consequences of Default


    10.1  Events of Default. Any of the following events shall, at the option of
Bank and at any time without regard to any previous knowledge on the part of
Bank, constitute a default by Borrower under the terms of this Agreement, the
Notes, and all other Loan Documents ("Default"):

    (a) Nonpayment. Any payment or reimbursement due or demanded under this
Agreement or any Loan Document is not made within three days of the date when
due;

    (b) Breach of Warranty. Any representation or warranty made or deemed made
by Borrower under this Agreement or any other Loan Document, or any certificate,
notice, or report furnished pursuant hereto or thereto, proves to be false or
misleading in any material respect when made;

    (c) Failure to Perform. Any other term, covenant, or agreement contained in
any Loan Document is not performed or satisfied, and, if remediable, such
failure continues unremedied for 30 days after written notice thereof has been
given to Borrower by Bank;

--------------------------------------------------------------------------------

    (d) Collateral. Bank fails to have a valid, enforceable, and perfected first
lien security interest in the Collateral, and such failure continues for 30 days
after Borrower receives written notice thereof from Bank;

    (e) Defaults on Other Obligations. There exists a default in the performance
of any other agreement or obligation for the payment of borrowed money, for the
deferred purchase price of property or services, or for the payment of rent
under any lease, whether by acceleration or otherwise, which would permit such
obligation to be declared due and payable prior to its stated maturity; and such
default continues for 30 days after Borrower receives written notice thereof
from the creditor so affected;

    (f)  Loss, Destruction, or Condemnation of Property. A portion of Borrower's
property is affected by any uninsured loss, damage, destruction, theft, sale, or
encumbrance other than created herein or is condemned, seized, or appropriated,
the effect of which materially impairs Borrower's financial condition or its
ability to pay its debts as they come due;

    (g) Attachment Proceedings and Insolvency. Borrower or any of Borrower's
property is affected by any:

     (i) Judgment lien, execution, attachment, garnishment, general assignment
for the benefit of creditors, sequestration, or forfeiture, to the extent
Borrower's financial condition or its ability to pay its debts as they come due
is thereby materially impaired; or

    (ii) Proceeding under the laws of any jurisdiction relating to receivership,
insolvency, or bankruptcy, whether brought voluntarily or involuntarily by or
against Borrower, including, without limitation, any reorganization of assets,
deferment or arrangement of debts, or any similar proceeding, and, if such
proceeding is involuntarily brought against Borrower, it is not dismissed within
60 days;

    (h) Judgments. Final judgment on claims not covered by insurance which,
together with other outstanding final judgments against Borrower, exceeds
$500,000, is rendered against Borrower and is not discharged, vacated, or
reversed, or its execution stayed pending appeal, within 60 days after entry, or
is not discharged within 60 days after the expiration of such stay; or

    (i)  Government Approvals. Any governmental approval, registration, or
filing with any governmental authority, now or later required in connection with
the performance by Borrower of its obligations under the Loan Documents, is
revoked, withdrawn, or withheld, or fails to remain in full force and effect,
except Borrower shall have 60 days after notice of any such event to take
whatever action is necessary to obtain all necessary approvals, registrations,
and filings.

    10.2  Remedies Upon Default. If any Default occurs under Subsection 10.1(g),
Bank's commitment to make Advances and issue Letters of Credit shall immediately
and automatically terminate, and all Obligations, including all accrued
interest, shall immediately and automatically become due and payable, without
presentment, demand, protest, or notice of any kind, all of which are hereby
expressly waived by Borrower, and Bank may immediately exercise any or all of
the following remedies for Default; and if any other Default occurs and is
continuing, Bank may, upon notice to Borrower:

    (a) Terminate Commitments. Terminate Bank's commitment to make Advances and
issue Letters of Credit;

    (b) Suspend Commitments. Refuse to make Advances and issue Letters of Credit
until any Default has been cured;

    (c) Accelerate. Declare all or any of the Notes, together with all accrued
interest, to be immediately due and payable without presentment, demand,
protest, or notice of any kind, all of which are hereby expressly waived by
Borrower;

    (d) Collateral. Proceed to realize on any or all Collateral by any available
means;

--------------------------------------------------------------------------------

    (e) Setoff. Exercise its right of setoff against deposit accounts of
Borrower with Bank, or place an administrative freeze on any such accounts;
and/or

    (f)  All Remedies. Pursue any other available legal and equitable remedies.

    All of Bank's rights and remedies in all Loan Documents shall be cumulative
and can be exercised separately or concurrently. Amounts paid or received
hereunder in respect of issued and outstanding Letters of Credit which exceed
amounts paid by Bank under such Letters of Credit shall be held (and applied) as
cash collateral to secure the performance of all obligations of Borrower owing
to Bank hereunder and under the other Loan Documents.


Article 11 Miscellaneous


    11.1  Manner of Payments. 

    (a) Payments on Nonbusiness Days. Whenever any event is to occur or any
payment is to be made under any Loan Document on any day other than a Business
Day, such event may occur or such payment may be made on the next succeeding
Business Day and such extension of time shall be included in computation of
interest in connection with any such payment.

    (b) Payments. All payments and prepayments to be made by Borrower shall be
made to Bank when due, at Bank's office as may be designated by Bank, without
offsets or counterclaims for any amounts claimed by Borrower to be due from
Bank, in U.S. dollars and in immediately available funds. Borrower agrees that
all principal and interest payments may be deducted automatically on the due
date from Borrower's account number 68504810 at Bank, or such other of
Borrower's accounts with Bank as designated in writing by Borrower. Bank will
debit the account on the dates the payments become due. If a due date does not
fall on a Business Day, Bank will debit the account on the first Business Day
following the due date.

    (c) Application of Payments. All payments made by Borrower shall be applied
first against fees, expenses, and indemnities due; second, against interest due;
and third, against principal, with Bank having the right, after a Default which
is continuing, to apply any payments or collections received against any one or
more of the Obligations in any manner which Bank may choose.

    (d) Recording of Payments. Bank is authorized to record on a schedule or
computer-generated statement the date and amount of each Advance, all changes in
interest rates, and all payments of principal and interest. All such schedules
or statements shall constitute prima facie evidence of the accuracy of the
information so recorded.

    11.2  Notices. Bank may make Advances, and make conversions between interest
rates, based on telephonic, e-mail, and oral requests made by any one or more of
Gilbert Fuller, Doug Hekking, or Mitchell Walkington. All other notices,
demands, and other communications to be given pursuant to any of the Loan
Documents shall be in writing and shall be deemed received the earlier of when
actually received, or two days after being mailed, postage prepaid and addressed
as follows, or as later designated in writing:

Bank:   Borrower:
BANK OF AMERICA, N.A.
Commercial Banking
WA1-501-35-01
800 Fifth Avenue, Floor 35
Seattle, WA 98104
Attention: Mark N. Crawford
 
USANA HEALTH SCIENCES, INC.
3838 West Parkway Boulevard
Salt Lake City, Utah 84120
Attention: Gilbert A. Fuller

    11.3  Documentation and Administration Expenses. Borrower shall pay,
reimburse, and indemnify Bank for all of Bank's reasonable costs and expenses,
including, without limitation, all accounting, appraisal, and report preparation
fees or expenses, all attorneys' fees (including the allocated cost of

--------------------------------------------------------------------------------

in-house counsel), legal expenses, and recording or filing fees, incurred in
connection with the negotiation, preparation, execution, and administration of
this Agreement and all other Loan Documents, and all amendments, supplements, or
modifications thereto, and the perfection of all security interests, liens, or
encumbrances that may be granted to Bank. Borrower acknowledges that any legal
counsel retained or employed by Bank acts solely on Bank's behalf and not on
Borrower's behalf, despite Borrower's obligation to reimburse Bank for the cost
of such legal counsel, and that Borrower has had sufficient opportunity to seek
the advice of its own legal counsel with regard to this Agreement.

    11.4  Collection Expenses. The nonprevailing party shall, upon demand by the
prevailing party, reimburse the prevailing party for all of its costs, expenses,
and reasonable attorneys' fees (including the allocated cost of in-house
counsel) incurred in connection with any controversy or claim between said
parties relating to this Agreement or any of the other Loan Documents, or to an
alleged tort arising out of the transactions evidenced by this Agreement,
including those incurred in any action, bankruptcy proceeding, arbitration or
other alternative dispute resolution proceeding, or appeal, or in the course of
exercising any judicial or nonjudicial remedies.

    11.5  Waiver. No failure to exercise and no delay in exercising, on the part
of Bank, any right, power, or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other or further exercise thereof, or the
exercise of any other right, power, or privilege. Further, no waiver or
indulgence by Bank of any Default shall constitute a waiver of Bank's right to
declare a subsequent similar failure or event to be a Default.

    11.6  Assignment. This Agreement is made expressly for the sole benefit of
Borrower and for the protection of Bank and its successors and assigns. The
rights of Borrower hereunder shall not be assignable by operation of law or
otherwise, without the prior written consent of Bank.

    11.7  Merger. The rights and obligations set forth in this Agreement shall
not merge into or be extinguished by any of the Loan Documents, but shall
continue and remain valid and enforceable. This Agreement and the other Loan
Documents constitute Bank's entire agreement with Borrower with regard to the
Revolving Loan and the Term Loan, and supersede all prior writings and oral
negotiations. Upon execution of this Agreement, any prior loan agreement between
Borrower and Bank shall be deemed superseded by this Agreement, and amounts
outstanding under such prior agreement and its related loan documents shall be
deemed Advances under the Revolving Loan. No oral or written representation,
covenant, commitment, waiver, or promise of either Bank or Borrower shall have
any effect, whether made before or after the date of this Agreement, unless
contained in this Agreement or another Loan Document, or in an amendment
complying with Section 11.8. ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY,
TO EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE UNDER WASHINGTON LAW.

    11.8  Amendments. Any amendment or waiver of, or consent to any departure by
Borrower from any provision of, this Agreement shall be in writing signed by
each party to be bound thereby, and shall be effective only in the specific
instance and for the specific purpose for which given.

    11.9  Jurisdiction and Venue. Borrower irrevocably consents to the personal
jurisdiction of the state and federal courts located in the State of Washington
in any action brought under this Agreement or any other Loan Document, and any
action based upon the transactions encompassed by this Agreement, whether or not
based in contract. Venue of any such action shall be laid in King County,
Washington, unless some other venue is required for Bank to fully realize upon
the assets of Borrower, or any collateral or guaranties.

    11.10  Mandatory Arbitration. 

    (a) At the request of either Bank or Borrower, any controversy or claim
between Bank and Borrower, arising from or relating to this Agreement or any of
the other Loan Documents, or arising from an alleged tort, shall be settled by
arbitration in Seattle, Washington. The United

--------------------------------------------------------------------------------

States Arbitration Act shall apply even though this Agreement is otherwise
governed by Washington law. The proceedings shall be administered by the
American Arbitration Association under its commercial rules of arbitration. Any
controversy over whether an issue is arbitrable shall be determined by the
arbitrator(s). Judgment upon the arbitration award may be entered in any court
having jurisdiction over the parties. The institution and maintenance of an
action for judicial relief or pursuit of an ancillary or provisional remedy
shall not constitute a waiver of the right of either party, including the
plaintiff, to submit the controversy or claim to arbitration if such action for
judicial relief is contested. For purposes of the application of the statute of
limitations, the filing of an arbitration pursuant to this subsection is the
equivalent of the filing of a lawsuit, and any claim or controversy which may be
arbitrated under this subsection is subject to any applicable statute of
limitations. The arbitrator(s) will have the authority to decide whether any
such claim or controversy is barred by the statute of limitations and, if so, to
dismiss the arbitration on that basis. The parties consent to the joinder of any
guarantor, hypothecator, or other party having an interest relating to the claim
or controversy being arbitrated in any proceedings under this Section.

    (b) Notwithstanding the provisions of subsection (a), no controversy or
claim shall be submitted to arbitration without the consent of all parties if at
the time of the proposed submission, such controversy or claim arises from or
relates to an obligation secured by real property.

    (c) No provision of this subsection shall limit the right of Borrower or
Bank to exercise self-help remedies such as set-off, foreclosure, retention or
sale of any collateral, or obtaining any ancillary, provisional, or interim
remedies from a court of competent jurisdiction before, after, or during the
pendency of any arbitration proceeding. The exercise of any such remedy does not
waive the right of either party to request arbitration.

    11.11  Construction. Each term of this Agreement and each Loan Document
shall be binding to the extent permitted by law and shall be governed by the
laws of the State of Washington, excluding its conflict of laws rules. If one or
more of the provisions of this Agreement should be invalid, illegal, or
unenforceable in any respect, the remaining provisions of this Agreement shall
remain effective and enforceable. If there is a conflict among the provisions of
any Loan Documents, the provisions of this Agreement shall be controlling. The
captions and organization of this Agreement are for convenience only, and shall
not be construed to affect any provision of this Agreement.

    11.12  Counterparts. This Agreement and each Loan Document may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures to such counterparts were upon the same instrument.

    DATED as of the 26th day of March, 2001.

Borrower:   Bank:
USANA HEALTH SCIENCES, INC.
 
BANK OF AMERICA, N.A.
By:
/s/ GILBERT A. FULLER

--------------------------------------------------------------------------------


 
By
/s/ MARK N. CRAWFORD

--------------------------------------------------------------------------------

  Gilbert A. Fuller, SVP & CFO     Mark N. Crawford, Senior Vice President

--------------------------------------------------------------------------------


EXHIBIT A TO CREDIT AGREEMENT
[Form of Certificate to be sent with financial reports]


[Date]

Bank of America, N.A.
Commercial Banking
WA1-501-35-01
800 Fifth Avenue, Floor 35
Seattle, WA 98104

Attention: Mark N. Crawford

Re: Certificate of Chief Financial Officer

Ladies and Gentlemen:

    With respect to that certain Credit Agreement between USANA Health
Sciences, Inc. ("Borrower"), and Bank of America, N.A. ("Bank") dated as of
March 26, 2001 (the "Agreement"), we hereby represent to you the following
(capitalized terms used in this certificate shall have the same meaning as in
the Agreement):

1.Enclosed are financial statements required by Section 8.5 of the Agreement.

2.As of the date of such financial statements, Borrower's Tangible Net Worth is
$            .

4.As of the date of such financial statements, Borrower's ratio of Fixed Charge
Coverage Ratio, as defined in Section 8.3, is      to 1.

5.As of the date of such financial statements, Borrower's Leverage Ratio, as
defined in Section 8.4, is      to 1.

6.As of the date of such financial statements, Borrower's year-to-date
cumulative capital expenditures are $            .

7.Such financial statements are complete and correct, fairly present, without
qualification, the Consolidated financial condition of Borrower for such period,
and are prepared in accordance with GAAP;

8.No Default exists, nor any event which, with lapse of time or upon the giving
of notice would constitute a Default under the Agreement.

Sincerely,

/s/ GILBERT A. FULLER

--------------------------------------------------------------------------------

Gilbert A. Fuller
Chief Financial Officer
USANA Health Sciences, Inc.

--------------------------------------------------------------------------------



QuickLinks


AMENDED CREDIT AGREEMENT
CREDIT AGREEMENT
Recitals
Article 1 Definitions
Article 2 Revolving Loan
Article 3 Term Loan
Article 4 Letters of Credit
Article 5 Collateral Security
Article 6 Conditions of Lending
Article 7 Representations and Warranties
Article 8 Affirmative Covenants
Article 9 Negative Covenants
Article 10 Events and Consequences of Default
Article 11 Miscellaneous
EXHIBIT A TO CREDIT AGREEMENT [Form of Certificate to be sent with financial
reports]
